Citation Nr: 0613123	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic ulcer 
disease.

2.  Entitlement to service connection for herniated disc of 
the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

Procedural history

The veteran served on active duty from January 1969 to August 
1970.

The veteran sought service connection for chronic ulcer 
disease and for herniated disc of the lumbosacral spine in 
February 2003.  An August 2003 rating decision denied service 
connection as to both issues, and the veteran appealed.


FINDINGS OF FACT

1.  The competent medical evidence of record does not contain 
a diagnosis of peptic ulcer disease, either in service, 
within one year after service, currently or at any other 
time.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's herniated 
disc of the lumbosacral spine is unrelated to her military 
service.


CONCLUSIONS OF LAW

1.  Service connection for chronic ulcer disease is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309(a) (2005).

2.  Service connection for herniated disc of the lumbosacral 
spine is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for chronic ulcer 
disease and for herniated disc of the lumbosacral spine.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  



The Board observes first that the veteran was informed of the 
following in an April 2003 letter:

Medical evidence includes such things as doctors' 
records, medical diagnoses, and medical opinions. . 
. .  We need the following information from you: . 
. . [E]vidence showing your disability of back 
condition and duodenal ulcer began or worsened in 
service.  Medical evidence relating the current 
disability of back condition and duodenal ulcer 
which began or worsened in service.  See, pages 1 
and 2.

The veteran was informed of VA's duty to assist him in the 
development of her claim in the April 2003 VCAA letter, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on her behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
April 2003 VCAA letter specifically informed the veteran that 
for records she wished for VA to obtain on her behalf "we 
will also tell you what necessary information or evidence we 
will try to get for you." See page 2.  

Specifically, the April 2003 VCAA letter referred to VA Form 
21-4142 and instructed the veteran to provide medical 
information releases for the private medial providers who had 
treated the veteran.  In addition, the veteran was informed 
in the April 2003 letter that VA would assist her in 
obtaining other records such as employment records or records 
from other Federal agencies, but that she "must give us 
enough information about these records so that we can request 
them from the person or agency who has them."  

The April 2003 letter also told the veteran about additional 
information or evidence that she could obtain, in compliance 
with 38 C.F.R. § 3.159(b)(1).  Finally, the April 2003 letter 
informed the veteran of the three things needed to establish 
entitlement for service connection benefits: (1) "an injury 
in military service or a disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease;" (2) "a current physical or mental 
disability;" and, (3) "a relationship between your current 
disability and an injury, disease, or event in service."  In 
short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first element, veteran status, is 
established.  With respect to the claim for chronic ulcer 
disease, the second element, current existence of a 
disability has not been established; however, as quoted 
above, the April 2003 VCAA letter informed her of what is 
required of her in that connection.  With respect to the 
claim for herniated disc, current existence of a disability 
has been established.  With respect to both issues, the third 
element, relationship of such disabilities to the veteran's 
service, has not been established.  Again, the veteran has 
been provided with notice of what was required in order to 
substantiate her claims.  

Elements (4), degree of disability, and (5), effective date, 
are not at issue because the claim for service connection was 
denied based on the lack of evidence of a current existence 
of a disability regarding chronic ulcer disease, and the lack 
of evidence of a relationship of herniated disc to the 
veteran's service.  In other words, any lack advisement as to 
elements (4) and (5) is meaningless, because in the absence 
of a grant of service connection such matters are moot.   

In short, as explained above, the veteran has received proper 
VCAA notice as to her obligations, and those of VA, with 
respect to the crucial elements, current existence of a 
disability, and a relationship between the claimed disability 
and the veteran's military service. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

In addition, the veteran is represented by a representative 
who is presumably aware of what is required of the veteran 
and of VA.  This reliance on the representative leads the 
Board to conclude that the veteran is well informed and aware 
of her obligations.  Because there is no indication that 
there exists any evidence which could be obtained which would 
have an effect on the outcome of this case, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and VA medical records.  
Moreover, VA has obtained, and made part of the claimant's VA 
file, medical records from the doctors identified by the 
veteran.  The veteran has identified no additional 
information that should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, VA chose not to examine 
the veteran.  The Board finds such decision is supported by 
law.

As will be explained in greater detail below, there is no 
competent medical evidence that peptic ulcer disease exists, 
or ever existed.  There is also no evidence that any back 
injury or disease occurred during service.  In the absence of 
such evidence examination of e the veteran with an eye to 
obtaining evidence of a nexus to service would be a futile 
exercise.  

The Board notes that the situation presented here is 
different from that in Charles v. Principi, 16 Vet. App. 370 
(2002).  In Charles, the Court has held that, in situations 
where there is competent evidence of a current disability and 
evidence indicating an association between the claimant's 
disability and his active service, VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and his active service.  As indicated above, and 
more fully discussed below, in this case there is no evidence 
that either the claimed chronic ulcer disease or herniated 
disc injury occurred during the veteran's service.  

With respect to the current existence of peptic ulcer 
disease, in light of the utter absence of any medical 
evidence that such exists or ever existed, scheduling an 
examination to determine whether such exists would amount to 
a shot in the dark.  As the Court has stated: "VA's . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).

With respect to both issues on appeal, in the absence of any 
competent medical evidence that there was incurrence of 
disease or injury in service, the examiner would of necessity 
have to rely on the veteran's assertions as to what occurred 
over 35 years ago.  This would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disabilities 
and her military service would necessarily be based solely on 
the veteran's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.   

VA's decision not to provide the veteran with a medical 
examination is, therefore, justifiable.  Accordingly, the 
Board finds that under the circumstances of this case, the VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and her representative have been 
accorded the opportunity to present evidence and argument in 
support of her claim. In her February 2004 substantive 
appeal, the veteran declined the opportunity to present 
testimony at a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to both issues on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

For certain chronic disorders, including duodenal ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



1.  Entitlement to service connection for chronic ulcer 
disease.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability. The Board will address each of these in 
turn.  

With respect to element (1), there is no medical diagnosis of 
peptic ulcer disease in the record.     

The only  medical evidence of record which even remotely 
indicates that peptic ulcer disease ever existed is a note 
dated June 24, 1992, indicating that the veteran has stated 
that she had been diagnosed "a number of years ago" with a 
peptic ulcer.  The veteran's statement, by itself, is not 
competent evidence of the existence of chronic ulcer disease.  
The veteran's account of what a health care provider 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence. See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Significantly, the June 1992 medical note refers only to what 
the veteran told her doctor, and does not contain a diagnosis 
or medical opinion rendered by her doctor concerning an ulcer 
condition.  

To the extent that the veteran herself believes that she has 
a peptic ulcer condition, it is well established that as a 
lay person without medical training, she is not competent to 
render a medical opinion on a matter such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2005) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical diagnose, 
statements, or opinions].  

In short, the Board finds that there is no probative evidence 
of the existence of a current disability.  The veteran has 
been accorded ample opportunity to present competent medical 
evidence of the claimed disability.  She has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).

 In summary, in the absence of competent medical evidence of 
the claimed peptic ulcer disease, element (1) is not met.  
The veteran's claim fails on that basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With respect to element (2), the veteran's service medical 
records do not indicate any occurrence of chronic ulcer 
disease during service.  The veteran was treated for numerous 
maladies during service, but none are attributed to ulcers of 
any kind.  
In addition, no other competent medical record indicates the 
existence of the disease during service or for that matter at 
any time after service.  

The Board therefore finds that there is no competent evidence 
of record that shows the veteran suffered from ulcers during 
her military service or within the one year presumptive 
period after her discharge from active duty.  Indeed, not 
only was her separation physical examination in July 1970 
pertinently negative, but in an accompanying report of 
medical history the veteran responded "no" to questions 
concerning indigestion and stomach trouble.  Moreover, the 
report of the April 1971 VA examination, within one year 
after the veteran left military service in August 1970, is 
devoid of any reference to ulcers or to any other 
gastrointestinal complaints or findings.   

Hickson element (2) has not been met, and the veteran's claim 
fails on that basis also.   

Finally, with regard to element (3), if there is no probative 
evidence of a current disability and no proof of the 
incurrence of the claimed disease during service, then there 
can be no nexus.  Indeed, there is no medical nexus opinion 
of record.  

It appears that the veteran ascribes her claimed ulcer 
condition to the stress caused by purported ill treatment 
during service.  See her February 2004 substantive appeal.  
As discussed above, her opinion is not probative.  See 
Espiritu.
  
Thus, the Board finds that the preponderance of evidence does 
not support a finding of any of the Hickson elements, and 
that, therefore, entitlement to service connection for 
chronic ulcer disease is not warranted.

2.  Entitlement to service connection for herniated disc of 
the lumbosacral spine.

Initial procedural matter

The Board initially notes that in January 1971 the veteran 
filed claim of entitlement to service connection for a 
herniated disc.   Her claim was denied by the RO in August 
1971.  The denial was based on the medical evidence then of 
record, in particular the report of an April 1971 special VA 
orthopedic examination which found no orthopedic condition.  
The veteran did not appeal that decision.  
 
In general, decisions of the RO that are not appealed are 
final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may only be reopened when new and material evidence is 
presented or secured with respect to that claim.

In denying the veteran's present claim, the RO initially 
determined that no new and material evidence had been 
submitted since 1971 and thus the RO refused to reopen the 
previously denied claim.  See The December 2003 SOC.  
However, it appears that the RO later decided the claim on a 
de novo basis.  See the July 2004 SSOC.  

Under such circumstances, the Board must first determine 
whether new and material evidence has been submitted before 
reopening the claim and adjudicating it on the merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or 
secured for the claim, making RO determination in that regard 
irrelevant].  See also Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) [the Board has a jurisdictional 
responsibility to consider whether it was proper for the RO 
to reopen a previously denied claim].

In this case, the Board finds that recent medical evidence, 
described below, now shows that a back disability in fact 
exists.  Therefore, the Board will review, de novo, the 
claim. 

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  With respect to this case, as 
noted above it appears that the RO in fact has considered the 
veteran's claim on a de novo basis.  In any event, the 
veteran has been amply apprised of what is required to 
establish her claim of entitlement to service connection for 
a herniated disc of the lumbosacral spine disability.

Analysis

With regard to the first Hickson element, medical evidence of 
a current disability; the evidence shows that the veteran 
underwent a C-7 anterior cervical diskectomy in June 1999, 
and underwent surgery for a herniated disc between the L-4 
and L-5 vertebrae in December 2003.  The Board finds that 
there is evidence of a current disability.  

With regard to the second Hickson element, in-service 
occurrence or aggravation of a disease or injury, the Board 
finds that there is no competent evidence of record.

There is no medical evidence of back injury reported in the 
veteran's service medical records.  There are complaints of 
flank and back pain in service; however, these were 
ultimately traced to kidney and urinary conditions having 
nothing to do with the veteran's back.  As was noted above, 
service connection was granted for cystitis in May 1971.  

As indicated in the Introduction, the veteran submitted a 
claim for back pain in 1971, and in connection therewith she 
was examined by a VA medical professional.  The April 1971 
examination report states that there was "[N]o orthopedic 
condition found on examination."    

Indeed, the Board finds that the only evidence submitted in 
support of the second Hickson element is a statement 
contained in the veteran's February 2004 substantive appeal 
[VA Form 9].  In her February 2004 statement, the veteran 
further related that she had an accident while on KP duty.  
Indeed, a note dated November 14, 1969 states: "EM fell on 
wax floor."  However, there is no indication that the 
veteran made any complaint of back pain related to such fall.  
Any entries in the veteran's service medical records 
regarding back pain are associated with the veteran's 
persistent urinary tract infections.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Based on the record before it, 
the Board, although not disputing that the veteran fell while 
on KP duty, cannot identify any objective evidence of any 
injury resulting therefrom.  [Indeed, it appears from the 
record that the only evidence of an injury causing the 
veteran's lower back pain occurred when she fell during a 
martial arts training session in about December 1994, many 
years after service.] 

In short, the second Hickson element, in-service disease or 
injury, has not been met.  The veteran's claim fails on that 
basis.

Finally, because there is no evidence of an in-service 
injury, there can be no finding of the third Hickson element, 
medical evidence of a nexus between an in-service injury and 
a current disability.  In this case, there is simply no 
competent medical evidence connecting the current disability 
to the veteran's military service.  The third Hickson element 
is also not met.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of evidence does not 
support entitlement to service connection for herniated disc 
of the lumbosacral spine.  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to service connection for chronic ulcer disease 
is denied.

Entitlement to service connection for herniated disc of the 
lumbosacral spine is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


